Citation Nr: 0110477	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as acne conglobata and hidradenitis suppurativa due 
to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
He served in Vietnam from November 1967 to November 1968.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in September 1999, and the veteran 
appealed its decision to the Board of Veterans' Appeals (the 
Board).  The veteran presented testimony in February 2001 at 
the RO before the undersigned member of the Board.  


FINDING OF FACT

The medical evidence shows that the veteran's skin disorder 
had its onset as a result of exposure to Agent Orange during 
his service in Vietnam.  


CONCLUSION OF LAW

Acne conglobata and hidradenitis suppurativa were incurred as 
a result of wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
acne conglobata and hidradenitis suppurativa.  For the 
purposes of this decision, this will be treated as one skin 
disorder.


In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed. Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

On service discharge examination in April 1970, the veteran 
denied having or having had skin diseases.  Clinically, his 
skin was normal.  

The veteran was seen in a family health clinic in January 
1984, when he received incision and drainage of an inclusion 
cyst.  In February 1984, he was seen for cystic acne.  

The veteran received VA treatment for cystic acne of his face 
in December 1989, for comedonal acne in December 1990, and 
for acne in August 1998.  In November 1998, the clinical 
assessment was folliculitis triad.  

A VA dermatology examination was conducted in March 1999.  
The veteran stated that his history of skin problems began in 
about August 1970, after he had been discharged from the 
army, when he experienced severe acne on his back, groin 
area, and buttock area.  Before that, he had had only mild 
facial acne.  Two doctors had treated him extensively after 
service, with incision and drainage of larger lesions from 
his back and groin area.  The veteran stated that he thought 
he had been exposed to Agent Orange while he was in Vietnam.  
Clinically, he had numerous double headed comedones and a few 
inflammatory papules on his back.  He had severe scarring on 
his face with an occasional inflammatory papule.  There were 
inflammatory nodules in his groin area.  The impressions were 
acne conglobata and hidradenitis suppurativa.  The physician 
commented that the veteran had such severe hidradenitis and 
acne conglobata that differentiating it from chloracne would 
be difficult.  He had double-headed comedones which could be 
seen in both conditions.  The physician stated that he could 
not say "with certainty" that the veteran's acne was 
related to Agent Orange exposure.  

During the hearing which was held before the undersigned at 
the RO in February 2001, the veteran testified that he 
thought he was exposed to Agent Orange in service, as he saw 
airplanes spraying while he was in Vietnam.

Pertinent law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of 38 C.F.R. §  
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during 
service provided that the disease listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disorder 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam [see 
38 C.F.R. § 3.309(e)], but must also determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application. Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Preliminary matter - duty to assist

As noted above, VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  In regard to this duty, the Board 
believes that this case has been developed to the extent 
necessary and that there is now ample evidence on which to 
decide the veteran's claim.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim, and neither 
the veteran nor his representative has pointed to any such 
missing records.  The veteran has been provided with a VA 
dermatology examination and has been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting his personal testimony at a 
hearing before the undersigned.  The record also reflects 
that the RO specifically notified the veteran of the evidence 
that was necessary to substantiate his claim.  Thus, no 
further development is required in order to comply with VA's 
statutory duty to assist him in the development of his claim.

Discussion

As noted in the law and regulations section above, service 
connection for chloracne or for other acneform disorder 
consistent with chloracne may be granted to Vietnam veterans 
under certain circumstances.   

The initial question to be answered by the Board is whether 
the veteran's acne condition, recently diagnosed as acne 
conglobata and hidradenitis suppurativa, constitutes 
chloracne or another acneform disorder consistent with 
chloracne.  The Board notes in passing that "other acneform 
disorder consistent with chloracne" is not specifically 
defined in the regulations.

The March 1999 VA dermatology examination report appears to 
indicate essentially that the veteran's diagnosed 
hidradenitis and acne conglobata cannot be differentiated 
from chloracne or an acneform disorder consistent with 
chloracne.

The veteran served in Vietnam.  If the veteran's acneform 
disorder consistent with chloracne was shown to have been 
manifested to a degree of 10 percent within a year after the 
veteran's last presumed exposure to Agent Orange, in November 
1968, then his acneform disorder would be presumed to have 
been the result of Agent Orange exposure in service.  The 
evidence does not show this, however.  The veteran's service 
medical records, including his April 1970 separation physical 
examination, are silent as to the presence of acne.  The 
veteran himself states that he did not start noticing his 
severe skin problem until about August 1970, more than a year 
and a half after his last presumed exposure.  Therefore, 
there is no presumptive nexus to service in this case.

In cases such as this, there must be competent medical 
evidence of a nexus between the veteran's chloracne and his 
period of service.  See Combee.  Such medical evidence is 
arguably of record, however.  In March 1999, the VA 
dermatologist stated that he could not say "with certainty" 
that the veteran's acne was related to Agent Orange exposure.  
From the way he stated his opinion, in terms of absolutes, it 
sounds as though he felt pretty sure that the veteran's 
acneform disorder was in fact related to Agent Orange 
exposure, but that he felt that he had to be positive about 
it in order for his opinion to help the veteran's claim.  
However, as indicated above, such is not the case.  There 
only has to be a relative equipoise of evidence both for and 
against the matter.  The VA dermatology examination appears 
to have felt that the veteran's acneform disorder was related 
to his service, specifically exposure to Agent Orange during 
his Vietnam service.  There is no evidence of record which 
ascribes the veteran's acneform disorder to any other cause.  
The
Board notes that VA regulations clearly recognize that there 
can be a relationship between Agent Orange exposure and 
acneform disorders consistent with chloracne. 

After having carefully considered the matter, the Board finds 
the evidence in this case is in equipoise.  Accordingly, 
reasonable doubt should be resolved in the veteran's favor 
and his claim should be granted.    
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a skin disorder claimed 
as due to exposure to Agent Orange is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

